

	

		II

		109th CONGRESS

		1st Session

		S. 135

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Burns (for himself,

			 Mr. Johnson, Mr. Thomas, Mr.

			 Bingaman, Mr. Thune, and

			 Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Agricultural Marketing Act of 1946 to expand

		  country of origin labeling for certain covered commodities, and for other

		  purposes.

	

	

		

			1.

			Processed food items

			Section 281(2)(B) of the

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638(2)(B)) is amended by

			 inserting clause (iii), (iv), (v), or (vi) of before

			 subparagraph (A).

		

			2.

			Applicability

			Section 285 of the

			 Agricultural Marketing Act of 1946 (7 U.S.C. 1638d) is amended by striking

			 2006 and inserting 2005.

		

			3.

			Regulations

			

				(a)

				In general

				Not later than 180 days after

			 the date of enactment of this Act, the Secretary of Agriculture shall

			 promulgate such regulations as are necessary to carry out the amendment made by

			 section 1.

			(b)Final

			 ruleNothing in this Act

			 requires the Secretary to delay the publication of final regulations under

			 section 284(b) of the Agricultural Marketing Act of 1946 (7 U.S.C.

			 1638c(b)).

			

